DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 26-38 are pending and subject to examination on the merits.

Priority
The instant application is a CON of US 16846003 (now US Patent 11046751) which is a DIV of 15758199 (now US Patent 10654912) which is a 371 of PCT/JP2016/076438 filed 08 September 2016 which claims benefit of foreign priority document JP 2015-177093 filed 08 September 2015 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 May 2022 and 18 May 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF (.txt file) is identical to the paper copy of the "Sequence Listing" part of the disclosure (both filed 18 May 2021), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).

Required response - Applicant must provide such statement.

Claim Objections
Claim 26 is objected to because of the following informalities:  the claim would be more grammatically complete to state in the 4th line of part (i), that the numbering is from the N-terminus (e.g. asparagine residue occurring at position 318 and the threonine at position 320, numbered from the N-terminus…...  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites A human serum albumin mutant comprising an amino acid sequence that, in comparison with the amino acid sequence set forth as SEQ ID NO:3, lacks not more than 10 amino acid residues and/or has not more than 10 amino acid residues replaced, with the proviso that the asparagine residue occurring at position 318 and the threonine at position 320 from the N-terminus of the amino acid sequence set forth as SEQ ID NO:3 are preserved and linked by peptide bonds via a single amino acid residue (X) except proline that is placed between those two amino acid residues.

It is unclear if the highlighted part of the claim above is to mean the polypeptide does not have more than 10 amino acids deleted, or rather if it means it is a fragment having no more than 10 amino acids (with the proviso included).  Clarification is required. 
The former interpretation will be utilized for examination purposes.  It is noted, claims 27-38 are included in the instant rejection as they do not remedy the noted deficiency.  

Claims 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "an expression comprising the DNA of claim 26".  There is insufficient antecedent basis for this limitation in the claim because claim 26 is not drawn to DNA, rather it is drawn to polypeptide comprising amino acids.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 33, 34, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,654,912. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to human serum albumin mutant-linked protein (A), the human serum albumin mutant linked protein (A) comprising a first polypeptide chain and a second polypeptide chain, wherein the first polypeptide chain comprises an amino acid sequence of the human serum albumin mutant, the human serum albumin mutant; (i) comprising an amino acid sequence that, in comparison with the amino acid sequence set forth as SEQ ID NO:3, lacks not more than 10 amino acid residues and/or has not more than 10 amino acid residues replaced, with the proviso that the asparagine residue occurring at position 318 and the threonine at position 320 from the N-terminus of the amino acid sequence set forth as SEQ ID NO:3 are preserved and linked by peptide bonds via a single amino acid residue (X) except proline that is placed between those two amino acid residues, or (ii) consisting of the amino acid sequence set forth as SEQ ID NO:3, and the second polypeptide chain linked thereto comprises an amino acid sequence of a protein (A), the protein (A) being different from a human serum albumin that is a mutant or not, wherein a C-terminus of the second polypeptide chain is linked to a N-terminus of the first polypeptide by one or more peptide bonds.  Dependent claim 33-34 that protein (A) is 22K growth hormone. 
The claims to the ‘912 patent in their broadest are drawn to human serum albumin mutant-linked 22K growth hormone consisting of the amino acid sequence set forth in SEQ ID NO: 11.  
Thus, the different between the two sets of claims is that the ‘912 patent specifically specifies the amino acid sequence of the 22K growth hormone as part of the fusion protein with SEQ ID NO: 3 (e.g. SEQ ID NO: 11 is N-[22K growth hormone – SEQ ID NO:3]-C).  Here, under the Nonstatutory Double Patenting Anticipation Analysis (See MPEP 804(II)(B)(1)), the claims of the ‘912 would necessarily anticipate the instant claims because the entire scope of the ‘912 claims fall within the scope of the more generic (e.g. does not define the amino acid sequence of 22K GH) instant claims 1, 33 and 34.

Claims 26-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,046,751. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to human serum albumin mutant-linked protein (A), the human serum albumin mutant linked protein (A) comprising a first polypeptide chain and a second polypeptide chain, wherein the first polypeptide chain comprises an amino acid sequence of the human serum albumin mutant, the human serum albumin mutant; (i) comprising an amino acid sequence that, in comparison with the amino acid sequence set forth as SEQ ID NO:3, lacks not more than 10 amino acid residues and/or has not more than 10 amino acid residues replaced, with the proviso that the asparagine residue occurring at position 318 and the threonine at position 320 from the N-terminus of the amino acid sequence set forth as SEQ ID NO:3 are preserved and linked by peptide bonds via a single amino acid residue (X) except proline that is placed between those two amino acid residues, or (ii) consisting of the amino acid sequence set forth as SEQ ID NO:3, and the second polypeptide chain linked thereto comprises an amino acid sequence of a protein (A), the protein (A) being different from a human serum albumin that is a mutant or not, wherein a C-terminus of the second polypeptide chain is linked to a N-terminus of the first polypeptide by one or more peptide bonds.  Dependent claim 33-34 that protein (A) is 22K growth hormone.
The claims to the ‘751 patent in their broadest are drawn to DNA comprising a gene encoding a human serum albumin mutant-linked protein (A), the human serum albumin mutant-linked protein (A) comprising a first polypeptide chain and a second polypeptide chain, wherein the first polypeptide chain comprises an amino acid sequence of the human serum albumin mutant consisting of the amino acid sequence set forth as SEQ ID NO:3, and the second polypeptide chain linked thereto comprises an amino acid sequence of a protein (A), the protein (A) being different from a human serum albumin that is a mutant or not, wherein a C-terminus of the second polypeptide chain is linked to a N-terminus of the first polypeptide chain by one or more peptide bonds.
Thus, the difference between the two sets of claims the ‘751 patent is drawn to DNA and the instant claims are drawn to the polypeptides (encoded by DNA), and also, is it is a further permissible to have 1-10 amino acid substitutions, other than T320 and N318, in SEQ ID NO: 3.  However, given the option of part (ii) in 26, this would result in the same scope.  Thus, one of ordinary skill in the art would (e.g. one skilled in molecular biology even at an undergraduate level) would conclude that the DNA of the ‘751 patent would encode the amino acid/polypeptides of the instant claims.  This would be an obvious variation to said skilled artisan that two are intrinsically linked to one another and therefore obvious variations of one another. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        06 September 2022